Citation Nr: 0925504	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  05-13 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than September 18, 
2002 for the grant of entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Gerard-Brady, 
Esquire


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in December 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which granted entitlement to TDIU, effective 
September 18, 2002.

In a May 2007 decision the Board denied an effective date 
earlier than September 18, 2002 for the grant of TDIU.  The 
Veteran appealed this decision to the Court.

In December 2008, the Court granted a joint motion to remand 
the claim to the Board for further action.  In pertinent 
part, the joint remand requested that the Board determine 
whether records from the Social Security Administration (SSA) 
reflect that an increase in disability was factually 
ascertainable a year prior to September 18, 2002.


FINDINGS OF FACT

1.  The earliest claim for TDIU presented by the evidence of 
record is the Veteran's claim for increased evaluation that 
the RO received on September 18, 2002.  Prior to September 
18, 2002 there was no unadjudicated claim, informal claim or 
discernible intent to file a claim for TDIU.

2.  SSA found, in a March 2004 decision, that the Veteran was 
entitled to a period of disability commencing January 1, 
2000.

3.  A claim for TDIU was not received within a year following 
January 1, 2000.  

4.  There is no medical evidence that the Veteran was 
unemployable due to his service connected chondromalacia 
patella with leg and foot pain within the year prior to 
September 18, 2002.



CONCLUSION OF LAW

The criteria for an effective date prior to September 18, 
2002 for entitlement to TDIU is not warranted.  38 U.S.C.A. 
§§ 5102, 5103, 5107, 5108, 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The present case involves a "downstream" issue, as the 
initial claim for service connection for TDIU was granted in 
the December 2004 rating decision appealed, and the current 
appeal arises from the Veteran's disagreement with the 
effective date originally assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated; it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, as the 
Veteran's claim for an earlier effective date was appealed 
directly from the initial rating assigned, no further action 
under section 5103(a) is required. Goodwin v. Peake, 22 Vet. 
App. 128 (2008); See also Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

VA obtained private medical records in adjudicating the 
original claim for increased evaluations and further assisted 
the Veteran in obtaining evidence, including conducting VA 
examination.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
claims file; and the claimant has not contended otherwise.  

In June 2006, the Board received a statement and evidence 
provided by the Veteran in May 2006.  This evidence was 
received within 90 days after the Veteran was notified that 
his appeal had been certified to the Board.  The Veteran did 
not provide waiver of review by the agency of original 
jurisdiction.  However, remand is not required under 
38 C.F.R. § 20.1304 (2006), as the evidence cannot provide a 
basis for an earlier effective date.  The evidence consists 
of statements by a private physician concerning the Veteran's 
mother, and of the Veteran's wage earnings as reported by the 
Social Security Administration (SSA).  However, while the SSA 
documents reflect marginal earnings in 1999 and earnings 
below the poverty level beginning in 2000, they were received 
in June 2006-more than a year after the dates of reported 
onset of inability to work in 1999 and of onset of 
unemployability in 2000 established by SSA.  The date of 
receipt of these records is further well-beyond the effective 
date of September 18, 2002 already established in the present 
case.  See 38 C.F.R. § 3.157; see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided). 

In a hearing before a hearing officer at the local RO in July 
2005, the Veteran reported receiving VA treatment for his 
service-connected disabilities.  He has also stated he had to 
leave his job with the U.S. Postal Service (USPS) in 1999, 
due to his service-connected knee disabilities, and provided 
evidence that he had been approved for SSA benefits, 
effective in January 2000.  These records are not present in 
the claims file.  However, in the present case, the absence 
of these records is not prejudicial to the Veteran.

In the first instance, on further questioning by the hearing 
officer in July 2005, it was established that the Veteran was 
not receiving VA treatment when he avers he was first 
disabled due to his service connected legs and knees.  
Rather, he stated he received only private treatment then, 
and that he currently continued to receive the bulk of his 
treatment from private health care providers.  He testified 
that he used VA facilities to obtain his prescriptions and 
that he sees an internist at VA every six months.  Moreover, 
the record reflects that the Veteran did not report VA 
treatment until 2005, which is consistent with SSA findings, 
which documented no VA treatment records until 2004.  As the 
treatment the VA records document occurred in 2004 and 
later-more than a year after the reported date of inability 
to work in 1999 and the date of onset of unemployability in 
2000, and well beyond the effective date already established 
in 2002-they would not be probative to the issue of an 
effective date earlier than September 18, 2002 for TDIU.

In the second instance, as discussed below, in order for 
these records to provide a basis for the establishment of an 
effective date earlier than September 18, 2002, the records 
would have had to be received within one year of the date of 
the onset of inability to work in 1999 and of unemployability 
in 2000 or to have been received prior to September 18, 2002.  
The Veteran averred he had been forced to terminate his 
employment with USPS in 1999, but first notified the RO of 
this in his September 2002 claim.  Similarly, he stated that 
SSA had found him to be disabled effective in January 2000, 
but did not submit evidence of this determination until April 
2004.  In both cases, any documentation that could be 
accepted as a claim for TDIU was received more than one year 
following the inability to work in 1999 and the onset of 
unemployability in 2000, and beyond the already established 
effective date in 2002.  

Hence, the Board will not remand to obtain these records.  
See Sabonis, supra.

There is no other known evidence for which the Veteran has 
provided notice and release in order to enable VA to obtain 
it.  VA has substantially complied with the notice and 
assistance requirements and the claimant is not prejudiced by 
a decision on the claim at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Entitlement to Earlier Effective Date

The appellant seeks an earlier effective date for the grant 
of TDIU.  Specifically, he argues that the date of 
entitlement should be in June 1999 when he was unable to 
work, or January 2000 when SSA found him to be disabled.  In 
a hearing before the hearing officer at the local RO, the 
Veteran argued that he had not worked since March-April 1999 
due to his service connected leg and knee disabilities.  

Law

The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400. 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a). Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, are considered 
one disability for the purpose of calculating the 60 percent 
disability or 40 percent disability in combination.  Where 
the schedular requirements for TDIU under 38 C.F.R. § 4.16(a) 
are not met, TDIU may still be granted under 38 C.F.R. 
§ 4.16(b) where the evidence shows that the Veteran is 
precluded, by reason of his service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341.

A claim for TDIU is, in essence, a claim for an increased 
rating. Norris v. West, 12 Vet. App. 413, 420-21 (1999). A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  In reviewing claims for assignment of 
earlier effective dates for TDIU awards, the applicable law 
is the same as that governing assignment of earlier effective 
dates for increased rating claims.

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r).  A "claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a Veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the Veteran, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim. 38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement. 38 C.F.R. §3.157(a); see 38 C.F.R. § 
3.155(c).  Once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed, 
receipt of VA medical records or private medical records may 
be accepted as an informal claim under limited circumstances.  
See 38 C.F.R. § 3.157(b).  Those circumstances provide, in 
pertinent part, that the date of receipt of evidence from a 
private physician or layman will be accepted as the date of 
receipt of a claim only when the evidence furnished by or on 
behalf of the claimant is within the competence of the 
physician or lay person and shows a reasonable probability of 
entitlement to benefits.  See 38 C.F.R. § 3.157(b)(2).

A report of examination or hospitalization may be accepted as 
an informal claim for an increased disability evaluation, but 
only after there has been a prior allowance or disallowance 
of a formal claim for compensation.  38 C.F.R. § 3.157.  

Where a claim for an increased evaluation results in the 
assignment of a rating that meets the schedular requirements 
for consideration of TDIU, and there is evidence of inability 
to secure or follow a substantially gainful occupation as a 
result of the service-connected disability or disabilities, a 
claim for TDIU is implied.  See Norris, supra.  However, this 
theory of finding an informal claim does not apply prior to 
the holding in Norris, which was decided June 9, 1999.  See 
Lynch v. Gober, 11 Vet. App. 22, 29 (1997) (rejecting 
constructive possession argument for cases decided prior to 
Bell), vacated and remanded on other grounds sub nom.  Lynch 
v. West, 178 F.3d 1312 (Fed.Cir.1998) (table), reinstated by 
Lynch v. West, 12 Vet .App. 391 (1999) (per curiam order).

Where a Veteran is assigned a 100 percent schedular 
evaluation for a service-connected disability, the Veteran is 
not entitled to TDIU.  See Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994) ("claim for TDIU presupposes that the rating 
for the condition is less than 100%"); Holland v. Brown, 6 
Vet. App. 443, 446 (1994) ("100% schedular rating 'means 
that a Veteran is totally disabled'").

In discussing the unemployability criteria, , in essence, the 
Veteran's ability or inability to engage in substantial 
gainful activity, has to be looked at in a practical manner, 
and the thrust is whether a particular job is realistically 
within the capabilities, both physical and mental, of the 
appellant.  See Moore v. Derwinski, 1 Vet. App. 83 (1991).  
Marginal employment shall not be considered substantially 
gainful employment, and generally shall be deemed to exist 
when a Veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis, 
when earned annual income exceeds the poverty threshold.  38 
C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342 
(2000).

Analysis

Service connection for bilateral chondromalacia patellae with 
leg and foot pain was granted in an August 1970 rating 
decision, and assigned a single 20 percent evaluation for 
both lower extremities, effective from December 1969.  This 
evaluation was confirmed and continued by a rating decision 
dated in October 1975.  The Veteran was given notice of these 
decisions by letters dated August 11, 1970 and October 29, 
1975.  The Veteran did not appeal the evaluations assigned, 
and the decisions became final.  

A notice of decision from SSA, dated in March 2004, shows 
that the Veteran was found to be disabled effective January 
1, 2000.  However, the Veteran did not file a claim for 
increase or for TDIU until September 18, 2002-which is more 
than a year after the onset of his unemployability as 
determined by SSA.  It is also more than a year after the 
Veteran testified he was unable to work in 1999.  

Following the October 1975 notice of the decision to confirm 
and continue 20 percent evaluation afforded for his service 
connected chondromalacia patellae with leg and foot pain, the 
next document filed by the Veteran or his representative that 
could be interpreted as a claim for increase is the claim for 
increase received on September 18, 2002.  The RO interpreted 
this as a claim for TDIU as well.

The claim for increased evaluations was initially denied but, 
while still pending, was granted, along with entitlement to 
TDIU, in a December 2004 rating decision, effective September 
18, 2002.  The effective date assigned was, in fact, the date 
the claim for increased evaluations was received.

There are no other documents present in the claims file after 
the last final decision in October 1975 and prior to 
September 2002 that could be interpreted as a claim for 
increase or for entitlement to TDIU-formal or informal. 

As to the possibility of an informal claim for increased 
evaluation presented by VA examination, VA treatment records, 
or private medical health care providers, there are no VA 
treatment records present in the claims file, and the Veteran 
has not averred that he was hospitalized by VA.  As explained 
above, the Veteran did not report VA treatment until 2005, 
and SSA findings do not show VA treatment for the service-
connected lower extremity disabilities until 2004.  A 
November 2002 VA examination report is of record.  Private 
medical records reflecting treatment for the Veteran's 
bilateral knee, foot, and leg disabilities are of record, but 
were not received until December 2002 at the earliest.  This 
is more than a year after the Veteran's reported inability to 
work in 1999 and more than a year after the effective date of 
unemployability in 2000 determined by SSA.  SSA records were 
received in 2004, again, more than a year after 1999 and 
2000.  Even though private and SSA records document treatment 
as early as July 2001 and a finding of unemployability as 
early as January 2000, they cannot be accepted as a claim any 
earlier than the date they were received in 2004.  See 
38 C.F.R. § 3.157(b)(2),(3).

The Veteran and his representatives-the Veterans Service 
Organization that represented him prior to January 2008 and 
the attorney who now represents him-did not submit evidence 
or argue that a claim for increased evaluation or TDIU was 
filed earlier than September 18, 2002.  

Notwithstanding, the Veteran's representative now argues that 
the Veteran is entitled to an effective date of September 18, 
2001, or one year prior to the date of September 18, 2002 
claim, on the basis that SSA found the Veteran to be 
unemployable as of January 1, 2000.  Hence, the 
representative argues that there was evidence in the claims 
file showing that the Veteran met the criteria for TDIU a 
year prior to the date of the filing of his claim and points 
to Hazan v. Gover, 10 Vet. App. 511, 520 (1997), which 
requires a review of all the evidence of record (not just 
evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date under 
38 U.S.C.A. § 5110(b)(2).  The Court, however, did recognize 
a limitation in that 38 U.S.C.A. § 5110(b)(2) noted that the 
application had to be received within one year from such 
date.

There is simply no evidence of record of an unadjudicated 
claim, an informal claim, or intent to file a claim for TDIU 
prior to September 18, 2002.

The Board will now consider whether the medical evidence of 
record at the time the Veteran's claim was filed in September 
2002 establishes that he was unemployable at any time in the 
year prior.  

Private treatment records were received in December 2002, 
March 2004 and April 2004 and show treatment as early as July 
2001 for his bilateral knees, including physical therapy.  VA 
examination was conducted in November 2002.  The report notes 
that X-rays in February 2002 showed moderate arthritis and 
that the Veteran retired from the USPS in 1999 due to back 
and leg pain.  However, neither the VA examination report nor 
the private treatment records contain any medical findings or 
opinions showing that the Veteran was unemployable as a 
result of his service-connected chondromalacia patella with 
leg and foot pain prior to September 18, 2002.

SSA records, including the finding that the Veteran was found 
to be unemployable as of January 2000, were not received 
until 2004 and do not reference VA treatment until 2004.  The 
Veteran's report that he was unable to continue employment 
with USPS was first reported in the September 2002 claim.  

38 U.S.C.A. § 5110(b)(2) governs in this case.  The law 
states "the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable than an increase in disability had occurred, if 
application is received within one year from such date" 
(emphasis added). See also 38 C.F.R. § 3.400(o)(2).

As explained in detail above, the Veteran filed his claim for 
increase, which was accepted as a claim for TDIU, in 
September 2002.  This is more than one year after the date, 
in January 2000, that SSA established as the date of onset of 
unemployability and the date, in 1999, that the Veteran 
reports he was unable to maintain employment at the USPS.  

The preponderance of the evidence is against the assignment 
of an effective date earlier than September 18, 2002; there 
is no doubt to be resolved; and an effective date earlier 
than September 18, 2002 is not warranted.


ORDER

An effective date earlier than September 18, 2002 for the 
grant of entitlement to TDIU is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


